Filed 3/16/22 Roger R. v. Superior Court CA5



                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    ROGER R.,
                                                                                             F083742
           Petitioner,
                                                                            (Super. Ct. No. 19CEJ300251-3)
                    v.

    THE SUPERIOR COURT OF FRESNO                                                          OPINION
    COUNTY,

           Respondent;

    FRESNO COUNTY DEPARTMENT OF
    SOCIAL SERVICES,

           Real Party in Interest.



                                                   THE COURT*
         ORIGINAL PROCEEDINGS; petition for extraordinary writ review. Kimberly J.
Nystrom-Geist, Judge.
         Rodney Richard Rusca for Petitioner.
         No appearance for Respondent.
         Daniel C. Cederborg, County Counsel, and Lisa R. Flores, Deputy County
Counsel, for Real Party in Interest.
                                                        -ooOoo-

*        Before Levy, Acting P. J., Snauffer, J. and DeSantos, J.
         Roger R. (father) seeks an extraordinary writ from the juvenile court’s orders
issued at a contested combined six- and 12-month review hearing (Welf. & Inst. Code,
§ 366.21, subds. (e)(1) & (f)(1))1 on January 5, 2022, terminating his reunification
services and setting a section 366.26 hearing on May 4, 2022, as to his now one-year-old
son, R.R. We deny the petition.
                      PROCEDURAL AND FACTUAL SUMMARY
Petition and Detention
         This case originated in Madera County in October 2020 when the Madera County
Department of Social Services (department) took newborn R.R. into protective custody,
placed him in foster care and filed a petition on his behalf, alleging he came within the
juvenile court’s jurisdiction under section 300, subdivisions (b)(1) (failure to protect) and
(j) (abuse of sibling). Specifically, the petition alleged under subdivision (b)(1) that R.R.
suffered or was at substantial risk of suffering serious physical harm because his mother,
Amber J. (mother), exposed him to methamphetamine in utero. Under subdivision (j),
the petition alleged R.R.’s siblings were removed from mother in January 2020 because
of her methamphetamine use. She failed to comply with a plan for reunification and her
reunification services were terminated in October 2020, eight days before R.R. was born.
The petition alleged mother’s ongoing methamphetamine use placed R.R. at risk of
similar neglect.
         Mother stated she and father were not an intact couple. She was staying rent free
in exchange for house-sitting and planned to apply for government benefits. Father
denied any history of child welfare intervention or substance abuse. He lived with his
sister in Fresno and considered her, his mother, and another sister as his support system.
He agreed several times to submit a hair follicle for testing to verify his sobriety but did


1        Statutory references are to the Welfare and Institutions Code unless otherwise
noted.


                                              2.
not follow through. A social worker assessed his home, and it was deemed suitable. He
possessed all the items necessary for taking care of a baby.
       Father appeared at the detention hearing on October 21, 2020, and informed the
juvenile court he was a member of the Cherokee tribe, had an enrollment number and
R.R. was eligible for membership. Mother denied Native American ancestry. The court
ordered father to provide his enrollment card and proof of a drug test and found the
Indian Child Welfare Act (ICWA) (25 U.S.C. § 1901 et seq.) may apply. The court
ordered R.R. detained and granted the department discretion to place R.R. with father
once he was assessed. The court ordered supervised visitation, parenting classes and
random drug testing for the parents and a substance abuse evaluation and recommended
treatment for mother. The court set the jurisdictional hearing for November 24, 2020.
Jurisdiction/Disposition
       The jurisdictional hearing was continued to December 10, 2020, and set as a
contested hearing. Mother testified she and father separated in March 2020, but they had
an amicable relationship and coparented well. She wanted father to have custody of R.R.
The juvenile court sustained the allegations and set a dispositional hearing for January 5,
2021. The court confirmed that father was claiming enrollment in the Cherokee tribe and
stated to county counsel, “So we have an ICWA issue. That needs to be addressed.”
County counsel assured the court the department would continue to perform its due
diligence.
       The dispositional hearing was continued to January 19, 2021. Meanwhile, father
provided the department his tribal registration number and the name of a tribal relative
and ICWA notices were sent to the Cherokee Nation, Eastern Band of Cherokee Indians,
and United Keetoowah Band of Cherokee. The Cherokee Nation was unable to match
the tribal relative’s enrollment number with the date of birth provided and advised the
department that father would have to submit an enrollment application.



                                             3.
       On January 19, 2021, father was granted a continuance to February 2, 2021. On
that date, the matter was set for a contested hearing on February 8, 2021. On February 5,
2021, father submitted a negative hair follicle test result from Omega Laboratories in
Fresno for a sample he submitted on December 8, 2020. Another continuance was
granted to March 8, 2021.
       On February 4, 2021, Dovie Beard, the social worker assigned R.R.’s case,
received a telephone call from the paternal aunt. She said father’s ex-wife told her father
asked her to falsify drug results.
       On March 2, 2021, the department received a letter from the Eastern Band of
Cherokee Indians, stating R.R. was neither registered nor eligible to register as a member
of the tribe based on the information provided. He was therefore not considered an
Indian child.
       In its dispositional report, the department recommended the juvenile court deny
mother reunification services because of her drug abuse. (§ 361.5, subd. (b)(10) & (11).)
She had two previous substantiated referrals for child neglect in 2019, a criminal history
including theft and drug-related offenses and was on probation. She had stopped drug
testing and reporting to her probation officer and had an active arrest warrant. She stated
she was participating in the Pathways program in Fresno where she was receiving mental
health and substance use disorder treatment.
       The department recommended the juvenile court order father to complete mental
health and substance use disorder assessments and any recommended treatment and a
parenting class and submit to random drug testing at the department’s identified drug
testing facility. Although he was the noncustodial parent and no allegations were
sustained as to him, the department did not believe it safe to place R.R. in his custody
because he refused on multiple occasions to complete a drug test at the department’s
approved drug testing facility. He did take a drug test which resulted in a negative result
at another drug testing facility, but the department was not able to authenticate the

                                             4.
facility’s drug testing protocol. The department was concerned he had a substance abuse
problem. There were also active warrants for his arrest in two counties.
       The department had no concerns regarding R.R. He slept through the night and
the care providers responded to him well and were attentive to his needs. Two paternal
aunts had been in contact with the department requesting placement.
       In an addendum report filed on March 5, 2021, the department recommended the
juvenile court find the ICWA did not apply. The department also recommended the court
transfer the case to Fresno County because both parents lived there.
       Father testified at the contested dispositional hearing on March 8, 2021, about why
he would not drug test at Fresno Drug Testing, the facility recommended by the
department. He explained he filed a complaint against the facility for disclosing
confidential information. He tried to get another referral for the Omega Laboratories but
had not received one. He said he was sober and would do anything to reunify with R.R.
Father admitted he was terminated from drug court but claimed it was for not paying for
classes rather than for drug use. He posted bail for his outstanding warrants. He
completed a drug program in 2012 and subsequently pled guilty to drug offenses as part
of a plea deal.
       Father worked 12-hour days, seven days a week, but had his mother and sister to
help him care for R.R. He could also reduce his work hours. He began a parenting class,
but stopped attending after 10 classes because the social worker lied to him. He refused
to go to any drug testing laboratory that worked for the department. He was willing to
restart services but preferred to have the case transferred to Fresno County. The hearing
was continued to March 24, 2021.
       On March 24, 2021, Beard testified she was not certain about father’s sobriety
because of the number of times the department asked him to test. Although he submitted
negative hair follicle test results, it was not from a laboratory approved by the
department.

                                             5.
       The juvenile court issued its ruling on April 1, 2021. The court adopted the
department’s recommendations regarding reunification services, found it would be
detrimental to place R.R. in father’s custody and ordered R.R. removed from parental
custody. The court did not find father credible because he refused to drug test, asked his
ex-wife to falsify drug test results for him and was uncooperative with the department. In
addition, father’s story about the testing facility being affiliated with the department did
not make sense.
       The juvenile court found there was reason to believe R.R. was an Indian child and
ordered the department to conduct a further inquiry pursuant to section 224.2,
subdivision (e) regarding his possible Indian heritage. The court ordered the case
transferred to Fresno County.
       The parents appealed, contending the juvenile court erred in not placing R.R. in
father’s custody and not finding there was reason to know that R.R. was an Indian child.
We conditionally affirmed the court’s removal order and remanded the matter for
compliance with the ICWA. (In re R.R. (Jan. 26, 2022, F082736) [nonpub. opn.].)2
Father’s Reunification Efforts
       On April 15, 2021, the Fresno County Juvenile Court accepted jurisdiction from
Madera County. The court set a six-month review hearing for September 22, 2021.
       Over the following six months, father regularly visited R.R. but was inconsistent
in participating in his court-ordered services and noncompliant. He completed a
substance abuse assessment on June 15, 2021, but was not recommended for treatment.
On July 9, he completed a mental health assessment and was attending therapy but
missed four consecutive sessions in September and October. He completed a parenting
program on October 21. He agreed to enroll in random drug testing on June 14 but failed

2      On our own motion, we take judicial notice of the appellate records in all related
cases filed in this court and our opinion in case No. F082836. (Evid. Code, §§ 452,
subd. (d), 459.)


                                              6.
to register. Because father was not drug testing, the department could not assess his
sobriety. His demonstrated lack of commitment to participating in services indicated his
prognosis for reunification was poor.
       In its report for the six-month review hearing, the Fresno County Department of
Social Services (department) recommended the juvenile court terminate father’s
reunification services and set a section 366.26 hearing.
       On September 22, 2021, the juvenile court granted the department’s motion to find
the ICWA did not apply and set the matter for a contested hearing on October 13, 2021.
On October 13, the court appointed a guardian ad litem for father, combined the six- and
the 12-month review hearings and set it as a contested hearing on December 15, 2021.
       In its report for the contested hearing, the department recommended the juvenile
court terminate father’s reunification services and set a section 366.26 hearing to consider
adoption as a permanent plan for R.R. R.R.’s care providers were willing to adopt him
and completed the approval process.
Contested Six- and 12-Month Review Hearing
       The juvenile court conducted the contested review hearing over two sessions on
December 15, 2021, and January 5, 2022. Father’s position at trial was that he completed
everything but drug testing, which was beyond his control and the court should continue
reunification services to the 18-month review hearing.
       Social worker Nancy Salazar testified two social workers told father multiple
times that he needed to sign up at Averhealth in Fresno to drug test.
       Father testified that he lived in Fresno and worked as a security guard in Merced.
He worked from 6:00 p.m. to 6:00 a.m., seven days a week. He had not registered for
random drug testing and had several reasons for not doing so. He tried to enroll in July
2021, but the testing facility had the wrong last name on the referral. He needed the
social worker to verify his identity and contacted her several times, but she was either
unable to meet him or was not in her office. It was also difficult for him to test in Fresno

                                             7.
during the day after working at night. He asked to test in Merced where he worked.
Another issue he had was the inability to sit down to use the restroom. He had prostate
problems and needed to sit. Averhealth in Fresno would not allow it but the testing
facility in Merced did. He said he was sober. He drug tested for his work as a security
guard and never tested positive. He did not believe that he had a substance abuse issue
but knew the department believed he did and was willing to take off six months from
work and complete an inpatient substance abuse program to satisfy the department.
       Salazar was recalled and testified that Averhealth had a referral with father’s
correct name since April 2021. Father was going to be discharged from therapy because
he missed several assessments. To her knowledge, there were not any notes in her
records about father requesting to drug test in the city of Merced.
       The juvenile court terminated father’s reunification services and set a
section 366.26 hearing for May 4, 2022. The court noted that random drug testing was
important and did not believe that father was unable to drug test. Rather, the court
considered him “manifestly able to comply with random drug testing.” In addition, he
had not progressed beyond supervised visitation and the court could not find there was a
substantial probability R.R. could be returned to his custody by the 18-month review
hearing in April 2022.
                                      DISCUSSION
       Father contends the department did not make random drug testing accessible to
him by allowing him to test in Merced. Therefore, he argues, the department did not
provide him reasonable reunification services and the juvenile court erred in terminating
them. We disagree.
Reunification Services Generally
       Dependency proceedings have the dual purpose of protecting the welfare of the
dependent child and safeguarding the parent’s right to properly raise their own child. (In
re La Shonda B. (1979) 95 Cal.App.3d 593, 599.) If the child is removed from parental

                                             8.
custody, the primary objective is to reunify the child with his or her family. (§ 202,
subd. (a).) “The foundation and central, unifying tool in child welfare service is the
[reunification] plan. The [reunification] plan must provide for the child’s care and case
management and must provide services that facilitate both return and, concurrently,
permanency.” (Seiser & Kumli, Cal. Juvenile Courts Practice and Procedure (2020 ed.)
Disposition Hearing, § 2.129[4].) Reunification, however, is not an open-ended process.
Consequently, the dependency statutes place a limit on its duration and require the
juvenile court to monitor its progress by conducting periodic review hearings at
six-month intervals. (§§ 361.5, subd. (a); 366, subd. (a)(1).)
       The purpose of reunification services is to place the parent in a position to gain
custody of the child. (In re Karla C. (2010) 186 Cal.App.4th 1236, 1244.) To that end,
the department must devise a reunification plan tailored to the unique needs of the family
and make a good faith effort to help the parent access the services the plan provides. (In
re Riva M. (1991) 235 Cal.App.3d 403, 414.) “The adequacy of reunification plans and
the reasonableness of the [department’s] efforts are judged according to the
circumstances of each case.” (Robin V. v. Superior Court (1995) 33 Cal.App.4th 1158,
1164.) “To support a finding reasonable services were offered or provided, ‘the record
should show that the supervising agency identified the problems leading to the loss of
custody, offered services designed to remedy those problems, maintained reasonable
contact with the parents during the course of the service plan, and made reasonable
efforts to assist the parents in areas where compliance proved difficult .…’ [Citation.]
‘The standard is not whether the services provided were the best that might be provided
in an ideal world, but whether the services were reasonable under the circumstances.’ ”
(Tracy J. v. Superior Court (2012) 202 Cal.App.4th 1415, 1426.)
       The first determination the juvenile court must make at each review hearing is
whether returning the child to parental custody would create a substantial risk of
detriment to the child’s safety, protection or physical or emotional well-being. Unless the

                                             9.
court finds by a preponderance of the evidence the child’s return would create a
substantial risk of detriment, the court must return the child to the parent. (§§ 366.21,
subds. (e)(1) & (f)(1); 366.22, subd. (a)(1).) If the court does not return the child, it must
determine whether the parent was provided reasonable reunification services. The court
may not terminate reunification services at the 12-month review hearing and set a
section 366.26 hearing unless it finds by clear and convincing evidence the services
provided were reasonable. (§ 366.21, subd. (f)(1).)
Standard of Review
       We review the juvenile court’s findings for substantial evidence. (In re Amy A.
(2005) 132 Cal.App.4th 63, 67.) In so doing, “we draw all reasonable inferences from
the evidence to support the findings and orders of the dependency court; we review the
record in the light most favorable to the court’s determinations; and we note that issues of
fact and credibility are the province of the trial court.” (In re Heather A. (1996) 52
Cal.App.4th 183, 193.) When the juvenile court is required to apply the clear and
convincing standard of proof, “the question before the appellate court is whether the
record as a whole contains substantial evidence from which a reasonable fact finder could
have found it highly probable that the fact was true.” (Conservatorship of O.B. (2020) 9
Cal.5th 989, 1011.)
Substantial Evidence Supports the Juvenile Court’s Reasonable Services Finding
       Whether father had a substance abuse problem was a concern from the inception
of this case. Although father denied any such problem, he had numerous criminal
charges for drug-related offenses and was terminated from drug court in 2014 for
noncompliance and failure to appear. In addition, he refused throughout his year of
reunification to drug test at a testing facility approved by the department. Any drug test
results submitted to the department were through father either by cell phone pictures or
email, not by a testing facility.



                                             10.
       In light of its concern that father had a substance abuse problem, the department
incorporated into his reunification plan the objective that he demonstrate his ability to
live a drug free lifestyle through drug testing by hair follicle and urine analysis.
However, father did not comply. At the dispositional hearing in March 2021, he testified
he would not test at Fresno Drug Testing because he filed a complaint against the facility.
He claimed, however, he would do anything to reunify with R.R. and subsequently
agreed to register for drug testing but did not. By the contested review hearing, he had
more excuses for not testing, none of which the juvenile court found credible.
       Sadly, father undermined his chances of reunifying with R.R. by not drug testing.
The department was prepared to place R.R. with him if it could ascertain his sobriety or
assist him in getting proper substance abuse treatment if he needed it. Instead, he refused
to cooperate, leaving the juvenile court no choice but to terminate his reunification
services. As the court noted, if father was “willing to do whatever was necessary [to
reunify], he would have demonstrated that willingness to the Court by enrolling in
random drug testing sometime after April [2021].”
       We find no error in the juvenile court’s finding father was provided reasonable
reunification services and deny the petition.
                                      DISPOSITION
       The petition for extraordinary writ is denied. This opinion is final forthwith as to
this court pursuant to California Rules of Court, rule 8.490(b)(2)(A).




                                             11.